DETAILED ACTION
This office action is a response to the amendment and arguments filed on November 2, 2021.
Claims 1-28 are pending.
Claims 1-26 and 28 are rejected.
Claim 27 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed November 2, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 9, 11, 14, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. U.S. Patent Application Publication 2016/0081106, hereinafter Zhou, in view of Lindoff et al. U.S. Patent Application Publication 2009/0135748, hereinafter Lindoff, and Aijaz et al. U.S. Patent Application Publication 2018/0020476, hereinafter Aijaz.

Regarding Claim 1, Zhou discloses a method adapted for establishing joint communications between an access point (AP) and first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), the method comprising: 
calculating joint transmission information based on the first and the second STAs (Figure 11 and 16-18; Paragraph [0145-0149 and 0166-0167] the AP determines, based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. When the joint enablement of the medium reserving procedure improves communication for the plurality of STAs, the AP, at operation 1122, requests the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication. In certain configurations, the communication metric includes at least one of an actual throughput, an equivalent full buffer throughput, a retry rate, a PER, a MCS, or an access delay); 
establishing a first communication between the AP and the first STA (Paragraph [0069-0070, 0161-0163 and 0175] The wireless device 202 may also an medium reservation protocol (MRP) component in which the station has uplink traffic with the access point can initiate a RTS/CRS procedure).
Zhou discloses calculation of joint transmission information based on a first and second communication station but fails to disclose the joint transmission information including timing alignment information for communications between the AP and the first and second STAs.
However, the above mentioned limitation is known in the art, as evidenced by Lindoff. Lindoff more specifically teaches the joint transmission information including timing alignment information for communications between the AP and the first and second STAs (Figure 4-9; Paragraph [0032-00333 and 0037-0049] The base station may detect particular problem 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou with the teachings of Lindoff. Lindoff provides a solution which ensures that the risk of interference from uplink transmissions of one mobile terminal colliding with downlink transmissions to another mobile terminal may be reduced, thus improving the average reception quality. Includes a controller that is configured to enable and disable transmitter and receiver circuitry at appropriate times, to eliminate self-
Zhou in view of Lindoff discloses enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou and Lindoff disclose a plurality of stations but fails to explicitly disclose establishing a second communication between the AP and the second STA based on the joint transmission information.
However, Aijaz more specifically teaches establishing a second communication between the AP and the second STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication; Paragraph [0131-0134] the AP receives a request from an originally requesting STA that the STA wants to transmit data to the AP. At step 320 the AP checks it if has any data for sending to either the originally requesting STA or another STA with which it can enter into a communicative connection. If the AP is aware of data that it wants to send then it checks in step 340 if the data is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou in view of Lindoff with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in communication system in an efficient manner to eliminate self-interference (Aijaz Abstract; Paragraph [0001-0002 and 0028-0052]). 

Regarding Claim 4, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz further disclose wherein the AP is configured to communicate in a full-duplex operation and the first and the second STAs are configured to communicate in a half- duplex operation (Lindoff Abstract; Paragraph [0012] Full and Half duplex communication systems with half-duplex mobile terminals; Aijaz Paragraph [0045-0055] Coexistence arrangements including a Full duplex access point and half duplex stations).

Regarding Claim 5, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz further disclose wherein the first communication is an uplink communication from the first STA to the AP, and the second communication is a downlink communication from the AP to the second STA (Aijaz Figure 6; 

Regarding Claim 9, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz further discloses wherein establishing the second communication comprises: decoding a first protocol data unit (PDU) received by the AP from the first STA; and establishing the second communication based on the decoded first PDU (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message).

Regarding Claim 11, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz further disclose wherein establishing the second communication comprises: transmitting a clear-to-send (CTS) packet to the first STA in response to a request-to-send (RTS) packet from the first STA to initiate a transmission of a data block from the AP to the second STA before reception of a data block from the first STA to the AP (Aijaz Figure 6; Paragraph [0082-0094] The access point transmits a clear to send packet in response to a request to send to both a first and second station to initiate a transmission of a 

Regarding Claim 14, Zhou discloses an access point (AP) operable to establish joint communications with first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), comprising: 
a transceiver configured to communicate with the first and the second STAs; and a controller coupled to the transceiver and is configured to: calculate joint transmission information based on the first and the second STAs (Figure 11; Paragraph [0145-0149] the AP determines, based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. When the joint enablement of the medium reserving procedure improves communication for the plurality of STAs, the AP, at operation 1122, requests the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication. In certain configurations, the communication metric includes at least one of an actual throughput, an equivalent full buffer throughput, a retry rate, a PER, a MCS, or an access delay); 
control the transceiver to establish a first communication with the first STA establishing a first communication between the AP and the first STA (Paragraph [0069-0070, 0161-0163 and 0175] The wireless device 202 may also an medium reservation protocol (MRP) component in which the station has uplink traffic with the access point can initiate a RTS/CRS procedure).

However, the above mentioned limitation is known in the art, as evidenced by Lindoff. Lindoff more specifically teaches the joint transmission information including timing alignment information for communications between the AP and the first and second STAs (Figure 4-9; Paragraph [0032-00333 and 0037-0049] The base station may detect particular problem scenarios, and thus determine that interference between two (or more) particular mobile terminals has occurred or is likely. By comparing scheduling information, time alignment values, signal quality reports and the like the base station control unit may determine that two half-duplex mobile terminals are connected to the serving base station, are transmitting similar SIR values, and have similar timing alignment (i.e., radio signal propagation delay), such that a transmission for one half-duplex mobile terminal coincides with reception at another half-duplex mobile terminal. This indicates that the two mobile terminals are likely too close to each other, and hence at risk for terminal-to-terminal interference. In this case, a new uplink/downlink subframe allocation pattern is sent to at least one of the mobile terminals and communication is continued using the new uplink/downlink subframe allocation pattern. The scheduling techniques discussed above may be applied to either half-duplex terminals or full-duplex terminals, if downlink signal quality problems in some downlink subframes to a particular terminal are detected and/or are likely to occur; That is Lindoff discloses calculating joint transmission information including time alignment information based on two or more half duplex information and uses the joint transmission to schedule and establish communication between the access point and the respective terminals based on the joint transmission information).

Zhou in view of Lindoff disclose enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou and Lindoff disclose a plurality of stations but fails to explicitly disclose controlling the transceiver to establish a second communication with the second STA based on the joint transmission information.
However, Aijaz more specifically teaches controlling the transceiver to establish a second communication with the second STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou in view of Lindoff with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in communication system in an efficient manner to eliminate self-interference (Aijaz Abstract; Paragraph [0001-0002 and 0028-0052]). 

Regarding Claim 16, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz further disclose wherein the first communication is an uplink communication from the first STA to the AP, and the second communication is a downlink communication from the AP to the second STA (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second 

Regarding Claim 20, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz further disclose wherein establishing the second communication comprises: decoding a first protocol data unit (PDU) received by the AP from the first STA; and establishing the second communication based on the decoded first PDU (Aijaz Figure 6; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message).

Regarding Claim 22, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz further disclose wherein establishing the second communication comprises: transmitting a clear-to-send (CTS) packet to the first STA in response to a request-to-send (RTS) packet from the first STA to initiate a transmission of a data block by the transceiver to the second STA before reception of a data block from the first STA to the AP (Aijaz Figure 6; Paragraph [0082-0094] The access point transmits a clear to send packet in response to a request to send to both a first and second station to initiate a transmission of a transmission of a data block to the access point, After the reception of the clear to send messages .

Claims 2, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1 and 14 above, and further in view of Khojastepour et al. U.S. Patent Application Publication 2015/0381335, hereinafter Khojastepour.

Regarding Claim 2, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz disclose calculating the timing alignment information for communications between the AP and the first and second STAs (Lindoff Figure 4-9; Paragraph [0032-00333 and 0037-0049] The base station may detect particular problem scenarios, and thus determine that interference between two (or more) particular mobile terminals has occurred or is likely. By comparing scheduling information, time alignment values, signal quality reports and the like the base station control unit may determine that two half-duplex mobile terminals are connected to the serving base station, are transmitting similar SIR values, and have similar timing alignment (i.e., radio signal propagation delay), such that a transmission for one half-duplex mobile terminal coincides with reception at another half-duplex mobile terminal. This indicates that the two mobile terminals are likely too close to each other, and hence at risk for terminal-to-terminal interference. In this case, a new uplink/downlink subframe allocation pattern is sent to at least one of the mobile terminals and communication is continued using the new uplink/downlink subframe allocation pattern. The scheduling techniques discussed above may be applied to either half-duplex terminals or full-duplex terminals, if downlink signal quality problems in some downlink subframes to a particular terminal are 
However, Khojastepour more specifically teaches wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems);
and calculating efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a 

Regarding Claim 15, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz disclose calculating the timing alignment information for communications between the AP and the first and second STAs (Lindoff Figure 4-9; Paragraph [0032-00333 and 0037-0049] The base station may detect particular problem scenarios, and thus determine that interference between two (or more) particular mobile terminals has occurred or is likely. By comparing scheduling information, time alignment values, signal quality reports and the like the base station control unit may determine that two half-duplex mobile terminals are connected to the serving base station, are transmitting similar SIR values, and have similar timing alignment (i.e., radio signal propagation delay), such that a transmission for one half-duplex mobile terminal coincides with reception at another half-duplex mobile terminal. This indicates that the two mobile terminals are likely too close to each other, and hence at risk for terminal-to-terminal interference. In this case, a new uplink/downlink subframe allocation pattern is sent to at least one of the mobile terminals and communication is continued using the new uplink/downlink subframe allocation pattern. The scheduling techniques discussed above may be applied to either half-duplex terminals or full-duplex terminals, if downlink signal quality problems in some downlink subframes to a particular terminal are detected and/or are likely to occur; That is Lindoff discloses calculating joint transmission information including time alignment information based on two or more half duplex information and uses the joint 
However, Khojastepour more specifically teaches wherein calculating the joint transmission information comprises: calculating interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems); 
and calculating efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a partial number of virtual antennas or interference free dimensions optimizes the rate with respect to selection of a precoder. Selecting the best interference alignment solution out of a finite set of 

Regarding Claim 28, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to disclose wherein calculating the joint transmission information comprises calculating efficiency information for the communications between the AP and the first and the second STA, the efficiency information being calculated based on a comparison of full-duplex and half-duplex operations by the AP.
However, Khojastepour more specifically teaches wherein calculating the joint transmission information comprises calculating efficiency information for the communications between the AP and the first and the second STA, the efficiency information being calculated based on a comparison of full-duplex and half-duplex operations by the AP (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a partial number of virtual antennas or interference free dimensions optimizes the rate with respect to selection of a precoder. Selecting the best interference alignment solution out of a finite set of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff, Aijaz and Khojastepour as applied to claim 2 above, and further in view of Cheong et al. U.S. Patent Application Publication 2014/0294110, hereinafter Cheong.

Regarding Claim 3, Zhou in view of Lindoff, Aijaz and Khojastepour disclose the communication method of Claim 2. Zhou in view of Lindoff, Aijaz and Khojastepour briefly disclose signal to interference information utilized to determine interference (Lindoff Paragraph [0035]) but fail to explicitly disclose wherein the interference information includes signal- to-noise ratio information between the AP and the first and the second STAs.
However, Cheong more specifically teaches wherein the interference information includes signal- to-noise ratio information between the AP and the first and the second STAs (Paragraph [0017-0022 and 0041-0061] Opportunistic interference alignment utilizing signal- to-noise ratio information between the AP and the first and the second STAs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff, Aijaz and Khojastepour with the teaching of Cheong. Cheong provides a solution which enables dividing bandwidth into subchannels and selecting the terminal for each subchannel, so that deep fading effect or a strong interference effect is highly likely to be prevented based on a number of terminals, thus increasing overall throughput of the network when compared to the transmission power by controlling the transmission power based on levels of the SINRs and the leakage of .

Claims 6, 7, 12, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1, 11, 14, 22 above, and further in view of Kim et al. U.S. Patent Application Publication 2017/0149547, hereinafter Kim.

Regarding Claim 6, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein establishing the second communication comprises: delaying an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim more specifically teaches wherein establishing the second communication comprises: delaying an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 7, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [00008-0009] ACK policy field used to set block acknowledgement and delayed acknowledgment for the second station to wait until block acknowledgement request is received; Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 12, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 11. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein establishing the second communication further comprises: transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA; or padding the data block of the second communication with one or more dummy bits to delay reception of the acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second 
However, Kim teaches wherein establishing the second communication further comprises: transmitting, by the AP, a block acknowledgment request (BAR) to the second STA to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an acknowledgement from a second STA is delayed until after the immediate acknowledgement is received by the first station),
or padding the data block of the second communication with one or more dummy bits to delay reception of the acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with 

Regarding Claim 17, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein establishing the second communication comprises: delaying reception of an acknowledgement by the AP from the second STA until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein establishing the second communication comprises: delaying reception of an acknowledgement by the AP from the second STA until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an acknowledgement from a second STA is delayed until after the immediate acknowledgement is received by the first station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a 

Regarding Claim 18, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein the establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA.
However, Kim teaches wherein the establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [00008-0009] ACK policy field used to set block acknowledgement and delayed acknowledgment for the second station to wait until block acknowledgement request is received; Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Regarding Claim 23, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 22. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein establishing the second communication further comprises: transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA; or padding the data block of the second communication with one or more dummy bits to delay the reception of the acknowledgement from the second STA by the AP until after transmission of the acknowledgment from the AP to the first STA has been initiated, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
However, Kim teaches wherein establishing the second communication further comprises: transmitting, by the transceiver, a block acknowledgment request (BAR) to the second STA to delay reception of an acknowledgement from the second STA by the AP until 
or padding the data block of the second communication with one or more dummy bits to delay the reception of the acknowledgement from the second STA by the AP until after transmission of the acknowledgment from the AP to the first STA has been initiated, wherein the acknowledgment from the second STA acknowledges reception of the data block of the second communication by the second STA and the acknowledgment from the AP acknowledges reception of the data block of the first communication from the first STA by the AP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Kim. Kim provides a solution in which efficiency in radio resources of a wireless LAN may be enhanced based on such transmission resource allocation method of the block ACK frame (Kim Abstract; Paragraph [0002-0010]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1 and 14 above, and further in view of Asterjadhi et al. U.S. Patent Application Publication 2015/0036673, hereinafter Asterjadhi.

Regarding Claim 8, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to disclose wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Asterjadhi teaches wherein establishing the second communication comprises: transmitting, by the AP, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0173-0201] The delay indicator field may indicate a delay that should elapse before acknowledging the corresponding A-MPDU sub-frame. In some aspects, the delay indicator field may indicate a back-off counter. In some aspects, the delay indicator may represent a multiple of a SIFS time or a SIFS time plus a counter value. A device receiving the corresponding A-MPDU sub-frame should delay transmission of an acknowledgement by the determined delay value. In some aspects, if the acknowledgment policy field is set to a particular value, such as "normal acknowledgment or implicit block acknowledgement" as discussed above, the delay indicator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Asterjadhi. Asterjadhi provides a solution which reduces overhead and improves communications between access points and stations when wireless networks are densely populated (Asterjadhi Abstract; Paragraph [0003-0012 and 0170]).

Regarding Claim 19, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz fail to disclose wherein establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge policy set to block acknowledgment; and transmitting, by the AP, a second PDU comprising an acknowledgment policy set to a normal acknowledgment to delay an acknowledgement from the second STA to the AP until after an acknowledgment from the AP is received by the first STA.
However, Asterjadhi teaches wherein establishing the second communication comprises: transmitting, by the transceiver, a first protocol data unit (PDU) comprising an acknowledge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Asterjadhi. Asterjadhi provides a solution which reduces overhead and improves communications between access points and stations when wireless networks are densely populated (Asterjadhi Abstract; Paragraph [0003-0012 and 0170]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1 and 14 above, and further in view of Feng et al. U.S. Patent 9,231,737, hereinafter Feng.

Regarding Claim 10, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to disclose wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay an acknowledgement from the second STA to the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP.
However, Feng teaches wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay an acknowledgement from the second STA to the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP (Figure 13; Abstract; Column 2 [Line 57] – Column 3 [Line 37] The coding module is configured to add a predetermined amount of dummy data to the data packet. Reception of the first acknowledgement signal at the first wireless device is delayed a first delay period from an end of the transmission of the first packet. Reception of the second acknowledgement signal at the first wireless device is delayed a second delay period from an end of the transmission of the dummy data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Feng. Feng provides a solution which utilizes an extension time text to extend the duration and allow advanced signal processing for extension mode capable devices in an 

Regarding Claim 21, Zhou in view of Lindoff and Aijaz disclose the AP of Claim 14. Zhou in view of Lindoff and Aijaz fail to disclose wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay reception of an acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP.
However, Feng teaches wherein establishing the second communication comprises: padding a data block of the second communication with one or more dummy bits to delay reception of an acknowledgement from the second STA by the AP until after transmission of an acknowledgment from the AP to the first STA has been initiated by the AP (Figure 13; Abstract; Column 2 [Line 57] – Column 3 [Line 37] The coding module is configured to add a predetermined amount of dummy data to the data packet. Reception of the first acknowledgement signal at the first wireless device is delayed a first delay period from an end of the transmission of the first packet. Reception of the second acknowledgement signal at the first wireless device is delayed a second delay period from an end of the transmission of the dummy data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Feng. Feng provides a solution which utilizes an extension time text to extend the duration and allow advanced signal processing for extension mode capable devices in an .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1 above, and further in view of Seok U.S. Patent Application Publication 2016/0113034, hereinafter Seok.

Regarding Claim 13, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to disclose wherein establishing the first communication comprises: transmitting, by the AP, a poll frame to the first STA to trigger transmission of a data block from the first STA to the AP.
However, the above limitation is known in the art as evidenced by Seok. Seok teaches wherein establishing the first communication comprises: transmitting, by the AP, a poll frame to the first STA to trigger transmission of a data block from the first STA to the AP (Figure 14; Paragraph [0182-0183] The AP may transmit a poll frame for UL MU transmission (i.e., a UL MU trigger frame) to STAs to which UL MU transmission has been granted or requested. The UL MU poll frame directed to the plurality of STAs may include Receiver Address (i.e., an Address 1 field in a MAC header) set to a broadcast address, Transmitter Address (i.e., an Address 2 field in the MAC header) set to the MAC address of the AP, Basic Service Set Identifier (BSSID), and payload with IDs (e.g., Association Identifiers (AIDs) of the STAs requested to perform the UL MU transmission. The UL MU Poll frame may further include information about a transmission time (length) of a UL MU PPDU to be transmitted simultaneously by the STAs).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff, Aijaz and Khojastepour.

Regarding Claim 24, Zhou discloses a communication method to communicate between an access point (AP) and first and second communication stations (STAs) (Abstract; Figure 1-3, 11 and 29-31), comprising: 
calculating joint transmission information based on the first and the second STAs (Figure 11; Paragraph [0145-0149] the AP determines, based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. When the joint enablement of the medium reserving procedure improves communication for the plurality of STAs, the AP, at operation 1122, requests the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication. In certain configurations, the communication metric includes at least one of an actual throughput, an equivalent full buffer throughput, a retry rate, a PER, a MCS, or an access delay), 

Zhou discloses calculation of joint transmission information based on a first and second communication station but fails to disclose the joint transmission information comprising:  interference information associated with the AP and the first and the second STAs and timing alignment information for communications between the AP and the first and second STAs.
However, the above mentioned limitation is known in the art, as evidenced by Lindoff. Lindoff more specifically teaches the joint transmission information comprising:  interference information associated with the AP and the first and the second STAs and timing alignment information for communications between the AP and the first and second STAs (Figure 4-9; Paragraph [0032-00333 and 0037-0049] The base station may detect particular problem scenarios, and thus determine that interference between two (or more) particular mobile terminals has occurred or is likely. By comparing scheduling information, time alignment values, signal quality reports and the like the base station control unit may determine that two half-duplex mobile terminals are connected to the serving base station, are transmitting similar SIR values, and have similar timing alignment (i.e., radio signal propagation delay), such that a transmission for one half-duplex mobile terminal coincides with reception at another half-duplex mobile terminal. This indicates that the two mobile terminals are likely too close to each other, and hence at risk for terminal-to-terminal interference. In this case, a new uplink/downlink subframe allocation pattern is sent to at least one of the mobile terminals and communication is continued using the new uplink/downlink subframe allocation pattern. The scheduling techniques 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou with the teachings of Lindoff. Lindoff provides a solution which ensures that the risk of interference from uplink transmissions of one mobile terminal colliding with downlink transmissions to another mobile terminal may be reduced, thus improving the average reception quality. Includes a controller that is configured to enable and disable transmitter and receiver circuitry at appropriate times, to eliminate self-interference and to reduce power consumption (Lindoff Abstract; Paragraph [0012-0016 and 0032-0033]).
Zhou in view of Lindoff discloses enablement of a medium reservation protocol in which based on the received information indicating the communication metric, whether the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. The joint MRP enablement/disablement component may control a process of requesting the plurality of STAs to jointly enable the medium reserving procedure for subsequent communication when the joint enablement of the medium reserving procedure improves communication for the plurality of STAs. Zhou and Lindoff disclose a plurality of stations but fails to explicitly disclose establishing a downlink communication between the AP and the 
However, Aijaz more specifically teaches establishing a downlink communication between the AP and the second STA jointly with the uplink communication between the AP and the first STA based on the joint transmission information (Figure 6 and Figure 21; Paragraph [0082-0094] The base station receives a request to send from a first station and decodes the information of the request to send. Based on the request to send the base station communicates with the second station in which can notify of a clear to send and further transmit data while receiving data from the first station based on the first decoded message; That is an uplink communication from the first station to the access point and downlink communication from the access point to the second station for establishing a communication; Paragraph [0131-0134] the AP receives a request from an originally requesting STA that the STA wants to transmit data to the AP. At step 320 the AP checks it if has any data for sending to either the originally requesting STA or another STA with which it can enter into a communicative connection. If the AP is aware of data that it wants to send then it checks in step 340 if the data is for the originally requesting STA and initiates BFD transmission; That is through joint transmission information based on the first and second station a first station may establish an uplink communication with the access point and the access point may establish a second communication with a second station in a manner ensuring the joint transmission does not interfere).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhou in view of Lindoff with the teachings of Aijaz. Aijaz provides a solution for of scheduling data transmission in 
Zhou in view of Lindoff and Aijaz disclose calculating joint transmission information based on the first and the second stations but fail to disclose the joint transmission information comprising: interference information associated with the AP and the first and the second STAs; communication alignment information for communications between the AP and the first and the second STAs; and efficiency information for the communications between the AP and the first and the second STA.
However, Khojastepour more specifically teaches interference information associated with the AP and the first and the second STAs (Figure 17-19 and 22; Paragraph [0126-0148] Calculation of interference in half duplex (HD) and full duplex (FD) systems); 
and efficiency information for the communications between the AP and the first and the second STA (Paragraph [0026, 0059-0066] Increasing spectral efficiency in wireless communication system and calculation of interference, alignment and spectral efficiency of communications between a full duplex access point and half duplex client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Aijaz with the teachings of Khojastepour. Khojastepour provides techniques for interference cancellation. The full duplex without strings (FDoS) system enables an efficient media access control (MAC) design at the access point (AP) that maximizes the throughput of the enabled streams in the full duplex (FD) session, as well as reduces the overhead incurred in FDoS by half. Selection of a partial number of virtual antennas or interference free dimensions optimizes the rate with respect to selection of a precoder. Selecting the best interference alignment solution out of a finite set of .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff, Aijaz and Khojastepour as applied to claim 24 above, and further in view of Kim.

Regarding Claim 25, Zhou in view of Lindoff, Aijaz and Khojastepour disclose the communication method of Claim 24. Zhou in view of Lindoff, Aijaz and Khojastepour fail to explicitly disclose wherein establishing the downlink communication comprises: delaying reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA. 
However, Kim more specifically teaches wherein establishing the downlink communication comprises: delaying reception of an acknowledgement from the second STA by the AP until after an acknowledgment from the AP is received by the first STA (Paragraph [0092-0095 and 0101] The AP may determine the method for transmitting the block ACK frame and the transmission resource of the block ACK frame respective to each of the multiple target STAs and may transmit the determined information to each of the multiple STAs through a downlink PPDU. STA2, which has received indication to perform delayed block ACK transmission from the AP through the first channel, may receive downlink data corresponding to STA2, and, then, after receiving a BAR frame from the AP, as a response to the received downlink data2, STA2 may transmit block ACK frame2 through the first channel; That is the reception of an acknowledgement from a second STA is delayed until after the immediate acknowledgement is received by the first station).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lindoff and Aijaz as applied to claim 1 above, and further in view of Wang et al. U.S. Patent Application Publication 2010/0029325, hereinafter Wang.

Regarding Claim 26, Zhou in view of Lindoff and Aijaz disclose the communication method of Claim 1. Zhou in view of Lindoff and Aijaz fail to explicitly disclose wherein the timing alignment information comprises an estimate of an uplink acknowledgement.
However, Wang more particularly teaches wherein the timing alignment information comprises an estimate of start time of an uplink acknowledgement (Paragraph [0026] Controlling of transmission of signals from an associated access point to portable communication devices including determining a transmit opportunity end point by calculating a minimum value of either t.sub.RX-SIFS-T.sub.UTF-T.sub.ACK-SIFS or t.sub.RX-D.sub.TX, where t.sub.RX is the starting time of the next RX slot or downlink sub-frame, T.sub.ACK is the transmission time of the uplink ACK at the most robust data rate, T.sub.UTF is the duration of the UTF packet, D.sub.TX is the duration of the TX slot or uplink sub-frame, and SIFS is the duration of a short interframe spacing; That is the access point may calculate an estimate for transmission of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou in view of Lindoff and Aijaz with the teachings of Wang. Wang provides a solution for improving WLAN communications communication devices. Eliminating interference between two signals during transmission from both transceivers and ensuring power-efficient operation of communication device (Wang Abstract; Paragraph [0001-0011 and 0044]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 27, the prior art of record fail to disclose alone or in any reasonable combination, as required by the dependent claim, “wherein calculating the joint transmission information comprises estimating a start time of an uplink acknowledgement, after decoding a header of uplink data, to determine the timing alignment information.”
The Examiner notes the above limitation(s) are not taken alone but in view of the
entirety of the claim language including any preceding claim limitations, any proceeding
claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414